EXHIBIT 10.1

April 6, 2006

Via Hand Delivery

Craig A. Pisaris-Henderson

   Re: Your Resignation

Dear Craig:

     Pursuant to that certain Amended and Restated Employment Agreement, dated
September 20, 2002 (the “Employment Agreement”), you are resigning from all
officer positions with MIVA, Inc. (the “Company”) for “Good Reason” (as defined
in Section 6(e) of the Employment Agreement), effective April 3, 2006. After
giving effect to the 30-day notice period provided for in your Employment
Agreement, which shall commence on April 3, 2006, your employment will terminate
as of May 3, 2006 (the “Termination Date”). Between April 3, 2006 and the
Termination Date (i.e. during the 30-day notice period), you will remain
employed by the Company and be available for such service as the Company shall
determine. Additionally, you hereby resign as an officer and director of all
subsidiaries of MIVA, Inc. Specifically you are not resigning your position as a
director of MIVA, Inc.

     On behalf of the Company, I accept your resignation for “Good Reason” and,
in accordance with the terms of the Employment Agreement and this letter and in
consideration of your agreement to the terms of this letter, you will be
entitled to the following:

a) your earned but unpaid portion of your Basic Salary (as defined in the
Employment Agreement or $420,000 per annum) through the Termination Date;      

b) an initial lump sum payment payable on November 6, 2006, equal to 242/365ths
of two times the sum of your Basic Salary, less applicable withholdings (i.e. a
payment before withholdings of $556,931.51);      

c) a second lump sum payment payable on January 2, 2007, equal to 123/365ths of
two times the sum of your Basic Salary, less applicable withholdings (i.e. a
payment before withholdings of $283,068.49);      

d) any other amounts or benefits owing to you under any applicable employee
benefit, long term incentive or equity plans and programs of the Company, as
provided for in Section 3 of the Employment Agreement or as otherwise provided
in such plans and programs; and      

 

 

--------------------------------------------------------------------------------



Back to Contents

e) benefits, including, without limitation health, life, and disability, as if
you were still an employee during the one (1) year period following the
Termination Date.

     Additionally:

(i) the restricted stock units currently held by you will immediately vest as of
the Termination Date and the Company shall issue, on the first business day
following the Termination Date, such restricted stock (a gross total of 210,051
shares) on a net basis (136,533 shares), after deduction in shares for personal
withholding taxes (73,518 shares) that may be payable by you upon the vesting of
such restricted stock units, based on the closing price of the Company’s common
stock on the day preceding the Termination Date;      

(ii) pursuant to Section 10 of the Company’s 1999 Stock Incentive Plan, the
following stock options granted under such plan shall fully vest and remain
exercisable until (i) with respect to any option exercisable by its original
terms for a period of three months following your employment termination,
December 31, 2006, and (ii) with respect to any option exercisable by its
original terms for a period of six months following your employment termination,
February 15, 2007; provided, however, that such options shall be exercisable for
a longer period if additional guidance providing for such a longer period is
issued under Code Section 409A prior to their expiration under this paragraph so
long as such longer period does not extend beyond the original expiration date
of such options:

               Option No. 293 to purchase 150,000 shares at $4.00

    With respect to such options, the Company shall permit you to exercise on a
net issuance basis (i.e., the Company shall withhold shares to cover the option
exercise price plus shares to cover any applicable required withholding taxes
you owe), provided that the fair market value of a share of Company stock does
not exceed $10.00 on the date of exercise.

    (iii) pursuant to Section 10 of the 1999 Stock Incentive Plan, the Company
shall permit you to exercise on a net issuance basis (i.e., the Company shall
withhold shares to cover the option exercise price plus shares to cover any
applicable required withholding taxes you owe) the following stock options
granted under such plan as long as they remain exercisable:

 

 

--------------------------------------------------------------------------------



Back to Contents

               Option No. 176 to purchase 50,000 shares at $1.00

               Option No. 272 to purchase 200,000 shares at $1.98

     Additionally, this letter serves as formal acknowledgement that the Company
accepts your indemnification request regarding the pending securities fraud
class action and shareholder derivative lawsuits and agrees to indemnify you
regarding such actions pursuant to the terms of the Employment Agreement.

     You acknowledge and agree that the foregoing is full and fair consideration
for the covenants, waivers and releases set forth herein, and that the amounts
and benefits in this letter represent all of the Company’s obligations to you.

     Except as set forth below, you, for and on behalf of yourself and your
heirs, beneficiaries, executors, administrators, attorneys, successors, and
assigns hereby forever waive, release, discharge, and covenant not to sue the
Company, its past, present, former and future members, owners, affiliates,
subsidiaries, divisions, successors, licensees, assigns, and employees,
officers, directors, affiliates, subsidiaries, predecessors, successors, agents,
insurers, and attorneys thereof (hereinafter also referred to as the “Released
Parties”), from and for any and all of your potential or actual causes of action
arising from, or relating to, your employment, which are known or unknown, fixed
or contingent, and by reason of any matter, cause, thing, charge, claim, right
or action whatsoever, against and as to the Company and/or any of the other
Released Parties, including, but not limited to, any claim relating to or based
upon race, sex, religious, national origin, age, or disability or any claim or
right under the National Labor Relations Act, 29 U.S.C. § 151 et seq., Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the
Americans With Disabilities Act, 42 U.S.C. §12101 et seq., the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq., the Equal Pay Act, 29
U.S.C. § 206, the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the Florida
Civil Rights Act of 1992, FL ST § 760.01 et seq. Florida wage and hour law, or
any other provision of federal, state or local statutory or common law or
regulation, or any other claim arising from or relating to your employment,
including those grounded in contract or tort theories or other common law,
including wrongful discharge, breach of contract, tortious interference with
contractual relations, promissory estoppel, breach of the implied covenant of
good faith and fair dealing, breach of express or implied promises, breach of
manuals or other policies, breach of fiduciary duty, fraud, defamation,
intentional or negligent infliction of emotional distress, or any other theory,
whether legal or equitable. Notwithstanding the foregoing, you are not releasing
any claims arising under this letter or relating to indemnification that may be
available to you under Section 7 of your Employment Agreement (which section is
specifically incorporated herein), the Company’s Certificate of Incorporation
and Bylaws, Delaware General Corporation Law, and the Company’s Directors and
Officers Insurance Policy for acts or omissions occurring or arising at any time
you serve or served as an employee, officer or director of the Company or any of
its subsidiaries.

 

--------------------------------------------------------------------------------



Back to Contents

     As a condition to receiving the lump sum payments set forth in paragraphs
(b) and (c) above, you will be required to sign on May 3, 2006 a separate waiver
and release of claims, a copy of which is attached as Exhibit A.

     Except with respect to any claims arising under this letter or any act or
conduct by you involving a knowing violation of law or commission of a crime
relating to or in connection with your employment with or service to the
Company, the Company hereby forever waives, releases, discharges, and covenants
not to sue you from and for any and all of the Company’s potential or actual
causes of action, any attorney’s fees arising from or, relating to your
employment, or any event occurring on or prior to the Termination Date, which
are known or unknown, fixed or contingent, and by reason of any matter, cause,
thing, charge, claim, right or action whatsoever, against and as to you. If the
Company violates its covenant not to sue you as set forth herein as determined
by a court of competent jurisdiction or in a binding arbitration or similar
proceeding, the Company will be liable for and will reimburse you for your
attorneys’ fees and costs not to exceed $100,000. If the Company prevails in any
action against you as determined by a court of competent jurisdiction or in a
binding arbitration or similar proceeding, you will be liable for and will
reimburse the Company for its attorneys’ fees and costs not to exceed $100,000.

     The provisions of the Confidentiality, Assignment and Noncompetition
Agreement dated March 16, 2001 between you and the Company will remain in full
force and effect and are hereby incorporated into this letter, except that the
definition of “Business” under such agreement includes those matters identified
in the agreement and any such other business as is currently operated by the
Company or any of its subsidiaries (including behavioral in a bidded
environment). In addition, you further agree that for a period of one (1) year
following the Termination Date, you will not, either on your own account or in
connection with or on behalf of any other person, company, business entity, or
other organization whatsoever, directly or indirectly induce, solicit, entice or
pursue any person who is an employee of the Company to leave such employment.
You further agree not to make disparaging comments regarding the Company or any
of the Released Parties. The Company agrees not to make any disparaging comments
regarding you.

     Nothing in this letter is intended to be, nor will be deemed to be, an
admission of liability by either party that it has violated any state or federal
statute, local ordinance or principle of common law, or that it has engaged in
any wrongdoing.

     The parties further agree that if requested by the Company, you will make
yourself reasonably available to the Company and its counsel to consult with the
Company on inquiries, challenges, charges, actions, litigation, administrative
procedures, arbitrations, proceedings, or investigations by any governmental
authority or other party involving the Company (collectively, “Actions”).  For
any requests made of you under this paragraph, the Company agrees to reimburse
you for any travel, lodging, long distance phone charges, mail or delivery
charges, copying charges, fax charges and meal expenses that you may reasonably
incur prior to December 31, 2008, in providing such cooperation, provided the
Company has pre-approved such expenses in advance.  For any such requests made
of you through December 31, 2008, and except in connection with any Actions
where you are a named party, the Company further agrees to pay you One Hundred
Fifty Dollars ($150.00) per hour on a pro rata hourly basis for any pre-approved
time you incur per a request by the Company pursuant to this paragraph. For any
such requests made of you after December 31, 2008, you and the Company shall
negotiate an hourly rate basis for any pre-approved time you incur per a request
by the Company pursuant to this paragraph.

 

--------------------------------------------------------------------------------



Back to Contents

     You agree that you have read this letter and understand that it includes a
waiver and release of legal rights you may have. You acknowledge that you have
had the opportunity to consult with counsel of your own choosing prior to
signing this letter and that you are signing this letter knowingly, voluntarily
and without any pressure or coercion of any nature from the Company or any other
person.

     In the event of any conflict between the terms set forth in this letter and
those set forth in the Employment Agreement, the terms set forth in this letter
will prevail. To the extent any provision of this letter is determined to be
invalid or unenforceable in any jurisdiction, such provision will be deemed to
be deleted from this letter, and the validity and enforceability of the
remainder of such provision and of this letter will be unaffected.
Notwithstanding any other provision of this letter or the Employment Agreement
to the contrary, the parties shall in good faith amend this letter to the
limited extent necessary to comply with the requirements under Section 409A of
the Internal Revenue Code of 1986, as amended, in order to ensure that any
amounts paid or payable hereunder are not subject to the additional 20% income
tax thereunder while maintaining to the maximum extent practicable the original
intent of this letter. This letter will be interpreted, construed and governed
according to the laws of the State of Florida. If you agree to the above terms,
please sign and date this letter below and return to my attention as soon as
possible.

       Sincerely,                Peter A. Corrao        Chief Executive Officer
       MIVA, Inc.     Agreed and Accepted:   /s/ Craig A. Pisaris-Henderson  

--------------------------------------------------------------------------------

  Craig A. Pisaris-Henderson           Date: April 6, 2006  

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------